                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

TAMARA LYNN RAMEY,

       Plaintiff,

v.                                                         Civ. No. 17-858 WJ/SCY

NANCY A. BERRYHILL,
Acting Commissioner of the
Social Security Administration,

       Defendant.

                  ORDER ADOPTING MAGISTRATE JUDGE’S
             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER is before the Court on Magistrate Judge Steven C. Yarbrough’s

September 14, 2018 Proposed Findings and Recommended Disposition (“PFRD”). Doc. 29. In

this PFRD, Judge Yarbrough recommends that the Court grant Plaintiff’s motion and remand this

action for further proceedings. Defendant has not filed any objections to the PFRD, thereby

waiving her right to review of the proposed disposition. See United States v. One Parcel of Real

Prop., 73 F.3d 1057, 1060 (10th Cir. 1996). For this reason, and upon review of the record, the

Court agrees that remand is the appropriate action.

       IT IS THEREFORE ORDERED THAT:

       1) The PFRD (Doc. 29) is ADOPTED; and

       2) Plaintiff’s Motion to Reverse and Remand (Doc. 20) is GRANTED.

IT IS SO ORDERED.



                                              ______________________________ _____
                                             CHIEF UNITED STATES DISTRICT JUDGE
